COXE, District Judge
(orally). The question is whether or not the articles imported should be classified under paragraph 413 as “lacés,” or under paragraph 414 as “manufactures of silk.” 26 Stat. 598. Upon'the evidence before the board of appraisers they find that they were, not laces and were manufactures of silk. Some evidence has been taken in the circuit court, which does not, in my judgment, in any way aid the contention of the appellant. The decision of the board upon the disputed question of fact is conclusive, and their decision is affirmed.